Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
  
           Applicant’s election without traverse of Invention Group I (claims 1-12 readable) in the reply filed on 10/1/2021 is acknowledged.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 10, lines 21-23 do not agree with Fig.4B because the head portion 10 shown in the figure is a hexagonal shape rather than a square shape.
(2) On page 12, line 4, one of the periods should be deleted.
(3) On page 12, line 20, “square” should read --hexagonal--.   
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

           (2) In claim 2, line 2, “a surface” should read --the surface-- since it refers to the one cited at line 6 of claim 1.  
           (3) Claims 3 and 12 are improper Markush-type claims.  A Markush claim lists the alternatives in a format such as “selected from the group consisting of A, B and C”.  See MPEP 803.02.  It is suggested “comprises/comprising any one of spring steel, alloy structural steel and tool steel” be changed to --is selected from the group consisting of spring steel, alloy structural steel and tool steel--.  
           (4) In claim 10, line 3, “to 160 to 180°C” does not make sense.  The phrase should read --to a temperature in the range between 160°C and 180°C--.
           (5) In claim 12, lines 9-11 are vague as it is not clear the unit for the ranges claimed.  It is suggested after “containing”, --by mass percentage-- be added. 
           (6) In claim 12, line 13, the coating step is confusing.  Is it in addition to the coating step cited at line 6 of claim 1?  As the disclosed invention is understood, there is no additional coating step.
           (7) In claim 12, line 15, the treatment step is confusing.  Is it in addition to the laser surface alloying treatment step cited at line 7 of claim 1?  As the disclosed invention is understood, there is no additional laser surface alloying treatment step.
           (8) In claim 12, line 17, the treatment step is confusing.  Is it in addition to the lower temperature tempering treatment cited at line 9 of claim 1?  As the disclosed invention is understood, there is no additional lower temperature tempering treatment step.


Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
CN 105714074 A (with English translation cited in PTO-892) in view of Meyer et al. (U.S. Patent Application Publication No. 2012/0156520, hereinafter “Meyer”).
          Regarding claim 1, CN ‘074 discloses a method for manufacturing a screwdriver head (11,12) comprising:
          providing a screwdriver head (11,12) made of a first metal material (i.e. metal, see paragraph [0024], line 1 of the English translation), wherein the screwdriver head (11,12) comprises a head portion (12) for being inserted into a slot of a screw head and a basal body (11) for supporting the head portion (12);
           preparing an alloying coating (see paragraph [0037], lines 1-2 of the English translation);
           coating the alloying coating (see paragraph [0037], lines 2-3 of the English translation) on a surface (12a) of the head portion (12) of the screwdriver head (11,12);
except for the step of low temperature tempering treatment.
           Meyer teaches a hardfacing process (Fig.4) comprising the step of applying cladding (200 by use of laser, see paragraph [0003], lines 16-19) and the step of post-cladding heat treatment (400) which includes tempering (360, i.e. a low temperature tempering treatment, see paragraph [0027], lines 20-23) such that the hardness of heat affected zone, caused as a result of the heat-intensive hardfacing operation, can be restored to a value substantially equal to the hardness of the base material (see paragraph [0030], lines 1-5). 
           In view of Meyer’s teaching, it would have been obvious to one skilled in the art to modify CN ‘074 by including the step of conducting low temperature tempering treatment after the laser surface alloying treatment for the advantage set forth.
           Regarding claim 2, the alloying coating of CN ‘074 is coated on a surface (12a) of a position at which the head portion (12) of the screwdriver head (11,12) contacts with the slot of the screw head (see paragraph [0031], lines 1-2 of the English translation).    
           Regarding claim 3, the first metal material of CN ‘074 comprises tool steel (see paragraph [0034] of the English translation).
           Regarding claims 4 and 5, while the alloying coating (see paragraph [0038], lines 1-3 of the English translation) of CN ‘074 does not contain the same composition as claimed, however, Meyer teaches any coating/cladding materials can be used for 
           Regarding claims 6 and 7, CN ‘074 shows the process parameters for the laser surface alloying treatment comprising laser power (i.e. 600 -1200 W, see paragraph [0014] of the English translation), spot diameter (i.e. 2.5 - 4.2 mm, see paragraph [0040], line 3 of the English translation), laser scanning speed (i.e. 5 - 30 mm/s, see paragraph [0013] of the original document), and the thickness of the alloying coating (i.e. 200 - 400 µm, see paragraph [0032], lines 2-3 of the original document) substantially as claimed except the laser scanning speed and the thickness of the alloying coating are in the claimed ranges.  However, CN ‘074 does suggest using  different laser scanning speeds for screwdriver heads made of different materials (see paragraphs [0043]-[0048]).  Meyer states, in general, the thickness of cladding used for hardfacing purposes may be in the range of between about 1 mm and 10 mm depending upon the application (see paragraph [0018], lines 16-20).  Thus, to select any desirable ranges, including as claimed, for CN ‘074’s laser scanning speed and the thickness of the alloying coating would have been obvious to one skilled in the art depending upon the specific applications required. 
           Regarding claims 8 and 9, it is noted the power of the laser (600 W - 1200 W, see paragraph [0014] of the English translation) used in the laser surface alloying treatment of CN ‘074 is not greater than 2000 W, and CN ‘074 is silent about the laser’s 
           Regarding claims 10 and 11, Meyer shows the temperature used for the lower temperature tempering treatment (360) being between about 143.3°C and about 154°C for a duration of about 85 to about 90 minutes (see paragraph [0024], lines 4-10).  However, Meyer does mention the process conditions employed during heat treatment depends on the type of steel that is hardfaced (see paragraph [0024], lines 16-17).  Therefore, it would have been obvious to one skilled in the art to further modify CN ‘074 by selecting a proper temperature range and a time duration, including as claimed, for the tempering treatment depending upon the material of the screwdriver head.  as long as it restores the hardness of the heat affected zone.         
           Regarding claim 12, the first metal material of CN ‘074 comprises tool steel (see paragraph [0034] of the English translation).  While the alloying coating (see paragraph [0038], lines 1-3 of the English translation) of CN ‘074 does not contain the same composition as claimed, however, Meyer teaches any coating/cladding materials can be used for hardfacing as long as they are suitable for such purposes (see paragraph [0018], lines 7-15).  Therefore, it would have been obvious to one skilled in the art to further modify CN ‘074 by using any suitable alloying coating composition, including that of claimed, so long as it performs the requisite function of hardfacing to increase the wear resistance of hardfaced parts.  The method of CN ‘074 as modified further except for the step of low temperature tempering treatment.
           Meyer teaches a hardfacing process (Fig.4) comprising the step of applying cladding (200 by use of laser, see paragraph [0003], lines 16-19) and the step of post-cladding heat treatment (400) which includes tempering (360, i.e. a low temperature tempering treatment, see paragraph [0027], lines 20-23) such that the hardness of heat affected zone, caused as a result of the heat-intensive hardfacing operation, can be restored to a value substantially equal to the hardness of the base material (see paragraph [0030], lines 1-5). 
           In view of Meyer’s teaching, it would have been obvious to one of ordinary skill in the art to further modify CN ‘074 by including the step of conducting low temperature tempering treatment after the laser surface alloying treatment for the advantage set forth.
             
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724